DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shelf face/connecting face and end face/downwardly extending face flush with each other, claims 2 and 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 5-6 are objected to because of the following informalities:  “the side edge part” lacks antecedent such as –a side edge part--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daihatsu, JP 06-53372 in view of Honda, JP 2011-84220, both cited by applicant.
Daihatsu has roof 2, roof side rail 8/3, windshield glass 1, upper molding 6 abutting the roof panel, recessed groove 7, side rail main part  with outer face at 3, extension part shown in figure 2, glass receiving part 12, shelf face 10, roof upper face 2, front end face 9, and connecting face at the corner of 2 and 9 (which may be rounded, paragraph 41).   Daihatsu is silent regarding the upper molding abutting the connecting face and shelf face.
Prior to the filing of applicant, it was known in this art to abut the windshield upper molding to both shelf face and connecting face as shown by Honda at 5a.
It would have been obvious at the time of filing of applicant to provide in Daihatsu the molding of Honda as a known structure in the art of windshield support.
 As to claims 2-3, Daihatsu overlaps the roof and side rail structure at 5C.  Formation of a butt joint at this location is a known joint in the art of vehicle manufacturing with no significant effect.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
As to claim 4, a sealant at a joint is an obvious expedient to prevent moisture intrusion into the vehicle.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daihatsu in view of Honda  as applied to claim 4 above, and further in view of Watou et al. 
The side molding 7 of Honda abuts an upper face the side end part 5f of the windshield molding.  
It would have been obvious at the time of filing of applicant to provide in the combination above abutment of the side molding 7 of Honda and windshield as taught by Watou et al. at 15/16/20 in order to seal the edge of the windshield.
As to claim 6, 7 overlaps 5f at its face and the molding of Watou et al. have lip part 15/16.
Information Disclosure Statement
The information disclosure statement filed 12/17/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein and lined out has not been considered.
The Search Report has been considered but is listed with the Written Opinion in a foreign language hence both have been lined out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/19/2021